Citation Nr: 0710147	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-30 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  


REMAND

The veteran has been granted service connection for his high 
frequency hearing loss based on in-service noise exposure.  
He claims that service connection is also warranted for 
tinnitus because it was caused by noise exposure during his 
military service.  In support of his claim, he has submitted 
a statement that he signed in October 1976 indicating that he 
heard a high pitch ringing in his ears after being subjected 
to a whistle being blown in close proximity to him.  

In August 2002, the veteran was afforded a VA examination in 
response to his claim.  Although the examiner diagnosed 
constant tinnitus, she failed to provide an opinion 
concerning its etiology.  In view of the veteran's documented 
noise exposure in service and his in-service complaint of 
hearing ringing in his ears, the Board has determined that 
the veteran should be afforded a VA examination to determine 
the etiology of his currently diagnosed tinnitus.   

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with notice concerning the disability-rating and 
effective-date elements of his claim in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any pertinent evidence in his 
possession.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by an audiologist or a 
physician with appropriate expertise to 
determine the etiology of any currently 
present tinnitus.  Any indicated studies 
should be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner.

The examiner should determine if the 
veteran has tinnitus and if so should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disability is etiologically related 
to service, to include exposure to 
acoustical trauma.  The examiner must 
provide the supporting rationale for all 
opinions expressed.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the requisite 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

